   Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Jeremy Chernofsky, individually and on behalf
 of all others similarly situated,                     C.A. No:
                                    Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                         DEMAND FOR JURY TRIAL




        -v.-
 GC Services Limited Partnership and
 John Does 1-25,


                        Defendant(s).

                                           COMPLAINT

       Plaintiff Jeremy Chernofsky (hereinafter “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks PLLC, against Defendant GC Services Limited Partnership

(hereinafter “Defendant GC”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                  1
Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 2 of 9 PageID #: 2




Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.




                                           PARTIES



                                              2
Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 3 of 9 PageID #: 3




   7.      Plaintiff is a resident of the State of New York, County of Queens, and resides at

1204 Caffrey Ave, Far Rockaway, NY 11691.

   8.      Defendant GC is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and as used in the FDCPA and can be served process upon C T Corporation System, 28 Liberty

St., New York, New York, 10005.

   9.      Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile and regularly engages in business the principal purpose of which is to attempt to

collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

   11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of New York;

           b. to whom Defendant GC sent a collection letter attempting to collect a consumer

               debt;

           c. that falsely stated that interest may be accruing on the debt when it was not

               currently accruing;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.




                                              3
Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 4 of 9 PageID #: 4




   13.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

has purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant’s written communications to consumers, in the forms attached as

Exhibits A, violate 15 U.S.C. §§ 1692e.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.




                                               4
Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 5 of 9 PageID #: 5




         b. Common Questions Predominate: Common questions of law and fact exist as

            to all members of the Plaintiff Class and those questions predominance over any

            questions or issues involving only individual class members. The principal issue

            is whether the Defendant’s written communications to consumers, in the forms

            attached as Exhibit A violate 15 U.S.C. § 1692e.

         c. Typicality: The Plaintiff’s claims are typical of the claims of the members of the

            Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have claims

            arising out of the Defendants' common uniform course of conduct complained of

            herein.

         d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

            Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

            members of the Plaintiff Class. The Plaintiff is committed to vigorously litigating

            this matter. Plaintiff has also retained counsel experienced in handling consumer

            lawsuits, complex legal issues, and class actions. Neither the Plaintiff nor his

            counsel have any interests which might cause them not to vigorously pursue the

            instant class action lawsuit.

         e. Superiority: A class action is superior to the other available means for the fair

            and efficient adjudication of this controversy because individual joinder of all

            members would be impracticable. Class action treatment will permit a large

            number of similarly situated persons to prosecute their common claims in a single

            forum efficiently and without unnecessary duplication of effort and expense that

            individual actions would engender.




                                            5
Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 6 of 9 PageID #: 6




   18.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member and in that a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.

   19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                   FACTUAL ALLEGATIONS

   20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.      Some time prior to April 22, 2020, an obligation was allegedly incurred to American

Express

   22.      The American Express obligation arose out of transactions which were primarily for

personal, family or household purposes.

   23.      The alleged American Express obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   24.      American Express is a "creditor" as defined by 15 U.S.C. § 1692a(4).

   25.      American Express contracted with the Defendant to collect the alleged debt.

   26.      Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                            Violation – April 22, 2020 Collection Letter



                                              6
Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 7 of 9 PageID #: 7




   27.     On or about April 22, 2020, Defendant sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to American Express. A true and correct copy of the

Letter is attached hereto as Exhibit A.

   28.     The Letter states that a payment arrangement has been established on Plaintiff’s

account and reminds the Plaintiff that the next agreed upon payment of $222.00 is scheduled

for 5/2/2020.

   29.     Yet the Letter also states the following: “ As of the date of this letter, you owe $2,460.

Because of interest, late charges, and other charges that may vary from day to day, the amount

due on the day you pay may be greater. Hence, if you pay the amount shown above, an

adjustment may be necessary after we receive your payment. For further information, write the

undersigned or call (888) 438-7954.”

   30.     This statement implies that the balance could be increasing due to interest and

adjustments, which is impossible because the Letter itself states that Plaintiff has established a

payment plan of fixed payments.

   31.     Therefore the Letter is false and deceptive to the Plaintiff because it simulataneously

states a fixed payment plan on the debt and also states that the balance could be increasing.

   32.     Defendant is aware that during the collection of this debt, the balance will not vary

at all and stating that it may increase is merely a deceptive collection tactic intended to

intimidate and coerce the consumer into paying immediately.

   33.     Stating that the account balance may increase due to interest and adjustments is

materially misleading to Plaintiff and is a false statement that Defendant knowingly made.

   34.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.



                                               7
 Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 8 of 9 PageID #: 8




                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      35.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      36.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      37.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      38.     Defendant violated § 1692e:

              a. As the Letter it is open to more than one reasonable interpretation, at least one of

                  which is inaccurate.

              b. By making a false and misleading representation in violation of §1692e(10).

      39.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

  actual damages, statutory damages, costs and attorneys’ fees.

                                DEMAND FOR TRIAL BY JURY

      40.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.




                                                 8
   Case 1:20-cv-05529-BMC Document 1 Filed 11/13/20 Page 9 of 9 PageID #: 9




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Jeremy Chernofsky, individually and on behalf of all others similarly

situated, demands judgment from Defendant GC as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


                                             Respectfully Submitted,

                                             STEIN SAKS, PLLC

                                             /s/Raphael Deutsch
                                             Raphael Deutsch, Esq.
                                             285 Passaic Street
                                             Hackensack, NJ 07601
                                             Tel: (201) 282-6500
                                             Fax: (201) 282-6501
                                             rdeutsch@steinsakslegal.com




                                                 9
